Por cuanto, el fiscal de esta corte solicita la desestimación del re-curso por no haber radicado el apelante su alegato en tiempo;
Por cuanto, el apelante trata de justificar las varias prórrogas solicitadas en este caso con el exceso de trabajo de su abogado y alega que lo sucedido con una de las prórrogas se debió a una mala compu-tación de fechas por parte del apelante;
Por cuanto, de conformidad con la práctica que hemos venido si-guiendo en estos casos, hemos examinado el alegato últimamente archivado en esta corte y no considerando que las cuestiones suscita-das son de bastante seriedad para que se siga tramitando el recurso;
Por tant,o, se desestima la apelación interpuesta por el acusado contra la sentencia dictada por la Corte de Distrito de Humacao con fecha 15 de junio de 1932.